Case 8:20-cv-01665-KKM-AAS Document 77 Filed 08/23/21 Page 1 of 2 PageID 689




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

J. LAFLEUR et al.,

       Plaintiffs,

v.                                                     Case No. 8:20-cv-1665-KKM-AAS

STATE UNIVERSITY SYSTEM OF
FLORIDA, et al.,

      Defendants.
____________________________________/

                                         ORDER

       Defendants move to dismiss Plaintiffs’ First Amended Complaint and strike

Plaintiffs’ claim for punitive and treble damages. (Doc. 20.) The Magistrate Judge issued a

report recommending that the Court grant Defendants’ motion. (Doc. 74.)

       Upon the Plaintiffs’ request, the Court extended the fourteen-day deadline to file

objections to the Report & Recommendation, yet no timely objections were filed. (Doc.

76.) After a de novo review, the Court concludes that the motion should be granted for the

reasons stated in the Magistrate Judge’s Report. (Doc. 74.) The Court concludes, though,

that because sovereign immunity under the Eleventh Amendment bars Plaintiffs’ claims,

dismissal without prejudice is appropriate because the Court essentially lacks subject matter

jurisdiction. See Seaborn v. State of Fla., Dep’t of Corr., 143 F.3d 1405, 1407 (11th Cir.
Case 8:20-cv-01665-KKM-AAS Document 77 Filed 08/23/21 Page 2 of 2 PageID 690




1998) (“An assertion of Eleventh Amendment immunity essentially challenges a court’s

subject matter jurisdiction . . . [and] therefore may be asserted for the first time on

appeal.”); Stalley v Orlando Reg’l Healthcare Sys., Inc., 524 F.3d 1229, 1232 (11th Cir.

2008) (“A dismissal for lack of subject matter jurisdiction is not a judgment on the merits

and is entered without prejudice.”). And “[i]f a court lacks subject matter jurisdiction, it

also lacks the power to dismiss the complaint with prejudice as an adjudication on the

merits.” McQueary v. Child Support Enforcement, 812 F. App’x 911, 914 (11th Cir. 2020)

(vacating and remanding for “district court to reenter its judgment as a dismissal without

prejudice” because dismissal based on lack of subject matter jurisdiction).

       The following is ORDERED:

       1.     Defendants’ Motion to Dismiss and Strike (Doc. 20) is GRANTED.

       2.     This action is DISMISSED without prejudice.

       3.     The clerk is directed to enter judgment as dismissed for lack of subject matter

              jurisdiction, terminate all pending motions, and CLOSE this case.

       ENTERED in Tampa, Florida, on August 23, 2021.




                                             2
